624 So.2d 382 (1993)
Alex CORNELLO, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, and Capital Holding Agency Group, Inc., Appellees.
No. 92-2693.
District Court of Appeal of Florida, Fourth District.
September 22, 1993.
*383 Alex Cornello, pro se appellant.
John D. Maher, Tallahassee, for appellee-Unemployment Appeals Com'n.
PER CURIAM.
We reverse the Commission's order affirming the appeals referee's decision that he lacked jurisdiction, and we remand for an evidentiary hearing before the appeals referee to address the merits of appellant's position that he left his employment because of harassment by management.
Appellant did not timely appeal from the claims adjudicator's determination, thus neither the appeals referee nor the Commission ever considered the merits of appellant's claim. It is clear from what is before us that appellant's failure to take a timely appeal was substantially occasioned by his being informed initially that his weekly benefit was $16, then officially informed that the weekly benefit was less than $3  neither amount worthy of an appeal. By the time the Division of Unemployment Compensation mailed correct information to appellant that his benefit would be $103 per week, only two days remained to file an appeal to the referee. We do not know when appellant received the correct information but whether it was the next day or the last day or thereafter, he has clearly been denied fundamental due process. From the statements and exhibits contained in appellant's briefs, it seems clear that appellant was both misled and misinformed.
ANSTEAD, HERSEY and GLICKSTEIN, JJ., concur.